 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 STEVE COLEMAN,                                           Case No.: 3:17-cv-00310-MMD-WGC

 4           Plaintiff                                                      Order

 5 v.                                                                  Re: ECF No. 51

 6 ROBINSON, et. al.,

 7           Defendants

 8

 9         Plaintiff has filed a Motion to Dismiss a Defendant. (ECF No. 51.) Defendants do not

10 oppose the motion. (ECF No. 54.)

11         Plaintiff moves under Federal Rule of Civil Procedure 71.1 to dismiss defendant Colter

12 Rynerson because he would not be able to prove a deliberate indifference claim against Rynerson.

13 He mentions that he seeks a dismissal of Rynerson without prejudice.

14         Rule 71.1 applies to special proceedings condemning real or personal property and is not

15 applicable to this action. Federal Rule of Civil Procedure 41(a)(2), which governs voluntarily

16 dismissal of an action at the request of a plaintiff. Federal Rule of Civil Procedure governs

17 amendment of pleadings. Federal Rule of Civil Procedure 21 governs misjoinder of parties. Since

18 Plaintiff does not seek to dismiss the action but only a defendant, it appears that voluntary dismissal

19 of a defendant would be appropriate under either Rule 15 or Rule 21, and not Rule 41. Under Rule

20 15(a)(2), Plaintiff may seek leave to amend a pleading. Rule 21 states: "On motion or on its own,

21 the court may at any time, on just terms, add or drop a party."

22 ///

23 ///
 1       The court finds that dismissal of Defendant Rynerson is appropriate under Rule 21.

 2 Therefore, Plaintiff's motion (ECF No. 51) is GRANTED and defendant Rynerson is

 3 DISMISSED from this action WITHOUT PREJUDICE.

 4       IT IS SO ORDERED.

 5       Dated: October 18, 2019.

 6                                                   _________________________________
                                                     William G. Cobb
 7                                                   United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                              2
